            Case 2:14-cr-00637-JHS Document 38 Filed 11/13/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,

       v.
                                                           CRIMINAL ACTION
BRIAN MOLDOVER,                                               NO. 14-637

                       Defendant.



                                         ORDER

       AND NOW, this 13th day of November 2020, upon consideration of Defendant’s

Expedited/Emergency Motion to Reduce Sentence under § 3582(c)(1)(A) (Doc. No. 27), the

Government’s Response in Opposition (Doc. No. 30), and Defendant’s Reply Letters (Doc. Nos.

34, 35, 36), it is ORDERED that Defendant’s Motion (Doc. No. 27) is DENIED.



                                                 BY THE COURT:



                                                 /s/ Joel H. Slomsky____
                                                 JOEL H. SLOMSKY, J.




                                            1
